Exhibit 99.1 CAI International, Inc. Reports Record Results for the Third Quarter of 2012 SAN FRANCISCO(BUSINESS WIRE)October 22, 2012CAI International, Inc. (CAI) (NYSE: CAP), one of the world’s leading lessors of intermodal freight containers, today reported record results for the third quarter of 2012. Highlights for the Third Quarter of 2012 · CAI reported record net income attributable to CAI common stockholders for the third quarter of 2012 of $0.84 per fully diluted share, a 20% increase compared to $0.70 for the third quarter of 2011. · Rental revenue increased 15% compared to the second quarter of 2012, the 9th consecutive quarter of record rental revenue. · CAI leased out approximately 52,000 TEUs of containers during the quarter. · CAI’s year-to-date investment and commitments for rental equipment is approximately $500 million. · Average fleet utilization increased slightly from 94.3% in the second quarter of 2012 to 94.8% in the third quarter of 2012. Net income attributable to CAI common stockholders was $16.5 million for the third quarter of 2012, compared to $13.6 million for the third quarter of 2011, an increase of 21%. Total revenue for the third quarter of 2012 was a record $44.9 million, compared to $33.0 million for the third quarter of 2011, an increase of 36%. Rental revenue for the third quarter of 2012 was $40.5 million, compared to $27.6 million for the third quarter of 2011, an increase of 47%. The increase in rental revenue was primarily due to a 44% increase in the average number of TEUs of owned containers on lease compared to the third quarter of 2011. Management fee revenue for the third quarter of 2012 was $2.5 million, compared to $3.1 million for the third quarter of 2011, primarily due to a 13% reduction in the average number of TEUs of managed equipment on lease as CAI has acquired a number of its previously managed portfolios over the course of the past year. CAI sold no container portfolios during the third quarter of 2012, compared to recording a gain on sale of container portfolios of $0.7 million in the third quarter of 2011. Finance lease income for the third quarter of 2012 increased to $2.0 million, from $1.6 million in the third quarter of 2011. Victor Garcia, Chief Executive Officer of CAI, commented, “We are very pleased with the performance of our company this quarter. We achieved strong revenue and earnings growth, generating $16.5 million of net income, a 21% increase compared to the third quarter of 2011. Utilization has increased slightly during the quarter, and we believe utilization will remain strong for the remainder of 2012. Demand for new containers is below normal for this time of year. We believe the limited demand for newly built containers is a result of the caution our customers are exercising in committing to additional equipment during a period of economic uncertainty. Consequently, there has been limited incremental investment in new container production, which we believe has kept the supply and demand of containers largely in balance resulting in continuing high utilization of the existing worldwide fleet and strong prices in the secondary container market. Despite the expected 5% global containerized trade growth forecasted this year by Clarkson Research, we expect production of containers for the full year to be below the 2011 level and to largely represent replacement need from our customers. As a result of this low level of new container production, we believe inventory levels at the factories are below what one would normally expect for this time of year, which is likely to lead to increased demand from our customers in 2013 to meet the expected containerized trade growth next year, estimated by Clarkson Research at 7%.” Mr. Garcia continued, “During the third quarter we invested approximately $150 million and expect our total investment in 2012 will exceed $500 million, another record year of investment for CAI. A significant part of our investment this year has been for sale-leasebacks from shipping lines and the acquisition of assets from our managed container fleet. In July, we acquired $10 million of railcars, bringing our total investment in railcars to $51 million. The third quarter was the first quarter in which we had any meaningful revenue from our rail investments, and these investments are already generating a positive earnings contribution.” Mr. Garcia concluded, “On October 18, we closed a $171 million asset backed securitization credit facility. The ten year fixed rate notes were priced at 3.47% to yield 3.50%, and the transaction was viewed favorably by the market. We were very pleased with the execution of this transaction as it provides CAI with very attractive long term fixed financing and access to an expected future source of funding. On October 19, we closed a transaction we announced in July, the acquisition of the Schroeder Dritte portfolio of approximately 71,000 TEUs for a net cost of approximately $84 million. We expect this transaction to contribute approximately $1 million to net income, or $0.04 per share, in the fourth quarter.” CAI International, Inc. Consolidated Balance Sheets (In thousands, except share information) (UNAUDITED) September30, December31, Assets Current assets Cash $ $ Accounts receivable (owned fleet), net of allowance for doubtful accounts of $681 and $819 at September 30, 2012 and December 31, 2011, respectively Accounts receivable (managed fleet) Current portion of direct finance leases Prepaid expenses Deferred tax assets Other current assets Total current assets Restricted cash - Rental equipment, net of accumulated depreciation of $135,550 and $109,336 at September 30, 2012 and December 31, 2011, respectively Net investment in direct finance leases Furniture, fixtures and equipment, net of accumulated depreciation of $1,210 and $1,006 at September 30, 2012 and December 31, 2011, respectively Intangible assets, net of accumulated amortization of $7,189 and $6,519 at September 30, 2012 and December 31, 2011, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Due to container investors Unearned revenue Current portion of debt Current portion of capital lease obligations Rental equipment payable Total current liabilities Debt Deferred income tax liability Capital lease obligations Income taxes payable Total liabilities Stockholders' equity Common stock: par value $.0001 per share; authorized 84,000,000 shares; issued and outstanding 19,295,359 shares at September 30, 2012 and December 31, 2011, respectively 2 2 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total CAI stockholders' equity Non-controlling interest - Total stockholders' equity Total liabilities and stockholders' equity $ $ CAI International, Inc. Consolidated Statements of Income (In thousands, except per share data) (UNAUDITED) ThreeMonthsEnded NineMonthsEnded September30, September30, Revenue Rental revenue $ Management fee revenue Gain on sale of container portfolios - Finance lease income Total revenue Operating expenses Depreciation of rental equipment Amortization of intangible assets Gain on disposition of used rental equipment ) Storage, handling and other expenses Marketing, general and administrative expenses Loss (gain) on foreign exchange ) ) Total operating expenses Operating income Interest expense Interest income (1
